Title: Arthur Lee to Benjamin Franklin and John Adams, 28 November 1778
From: Lee, Arthur
To: Adams, John,Franklin, Benjamin


     
      Gentlemen
      Chaillot. Novr. 28th. 1778
     
     Your Letter informing me of the Alteration of your Intention, not having reached my House till some time after the Hour you had appointed for setting out for Versailles, I was gone before it arrived. I informed Count Vergennes, that you were coming, and we waited till 5’ O’Clock under no small Embarressment, especially myself, to conceive what detained you.
     Count Vergennes says, that as there was such bad Management last year in dispatching our Ships, as to detain the Convoy Six Weeks; he wishes we would write him, when the Ships, for which we now desire a Convoy, will certainly be ready to sail, and he will do all in his Power to obtain what we desire.
     I have the honor to be with the greatest Respect Gentlemen, Your Mos. Ob Servt.
     
      Arthur Lee
     
    